Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 1 of 16




                  EXHIBIT “C”
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 2 of 16



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                                          Case No. 1:18-cv-23329


    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY,

           Plaintiff,
    v.

    MANUEL V. FEIJOO; and
    MANUEL V. FEIJOO, M.D., P.A.,
    a Florida professional association,

          Defendants.
    _______________________________________/
    MANUEL V. FEIJOO; and
    MANUEL V. FEIJOO, M.D., P.A.,
    a Florida professional association,

           Counter-Plaintiffs,
    v.

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY,

          Counter-Defendant.
    _______________________________________/

     COUNTER-DEFENDANT’S SECOND SET OF INTERROGATORIES TO COUNTER-
                  PLAINTIFF, MANUEL V. FEIJOO, M.D., P.A.

           Counter-Defendant,      STATE      FARM      MUTUAL        AUTOMOBILE           INSURANCE

    COMPANY (“SFM”), by counsel and pursuant to Federal Rule of Civil Procedure 33, hereby

    propounds the following interrogatories on Counter-Plaintiff, MANUEL V. FEIJOO, M.D., P.A.

    (“Feijoo, P.A.” or “You”), and requests You serve sworn answers to the Interrogatories on or

    before thirty (30) days, unless responses are due at an earlier date pursuant to court order, from the

    date of service:
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 3 of 16




                                        Definitions and Instructions

            1.      “Feijoo, P.A.” means Counter-Plaintiff, MANUEL V. FEIJOO, M.D., P.A.

            2.      “Feijoo” means Counter-Plaintiff, MANUEL V. FEIJOO.

            3.      “Document” means any writing on paper or electronically stored, video or audio

    recording, photograph, text message, e-mail, and any other electronically stored information, and

    also includes each copy of a document that is not identical to the original or to any other identified

    copy thereof.

            4.      “Pertain to” or “pertaining to” means relates to, contains, concerns, describes,

    embodies, mentions, constitutes, constituting, supports, corroborates, demonstrates, proves,

    evidences, shows, refutes, disputes, rebuts, controverts, or contradicts.

            5.      The terms “and” and “or” shall be construed in the conjunctive or the disjunctive,

    and the singular shall include the plural and vice versa, as necessary to bring within the scope of

    these Interrogatories all answers and information which might otherwise be construed to be outside

    their scope.

            6.      “Identify” or “the identity of,” when used in reference to a document (including

    electronically stored information), means and includes the name and address of the custodian of

    the document, the location of the document, and a general description of the document, including:

    (1) the type of document (e.g., letter or memorandum) and, if electronically stored information,

    the software application used to create it (e.g., Microsoft Word or Microsoft Excel); (2) the general

    subject matter of the document or electronically stored information; (3) the date of the document

    or electronically stored information; (4) the author of the document or electronically stored
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 4 of 16



    information; (5) the addressee of the document or electronically stored information; and (6) the

    relationship of the author and addressee to each other.

              7.    “Identify” or “the identity of,” when used in reference to an individual person,

    means to state his or her full name, address, and telephone number.

              8.    “Identify” or “the identity of,” when used in reference to a corporation, partnership

    or any other entity, means to state the full name of the entity, its address, telephone number and

    corporate headquarter information, if applicable, as well as any other information requested in the

    particular interrogatory.

              9.    Unless otherwise specified, the time period applicable to this Interrogatory is from

    August 16, 2014, to the present.

              10.   “Person” shall mean any individual, corporation, proprietorship, partnership, trust,

    association, or any other entity.

              11.   “Complaint” means Plaintiff’s Amended Complaint [ECF No. 60] filed in this

    action.

              12.   “Counterclaim” means the Counterclaim contained within Defendants’ Answer,

    Affirmative Defenses and Counterclaim [ECF No. 75 at 12–15] filed in this action.

              13.   “Insured” means each individual listed by their initials in Exhibit “N” to the

    Complaint, and the “Insureds” means those individuals listed by their initials in Exhibit “N”

    collectively.

              14.   “You,” “Your” or “Counter-Plaintiffs” means Feijoo, P.A.

              15.   “SFM” means Plaintiff and Counter-Defendant State Farm Mutual Automobile

    Insurance Company including any officer, director, employee, representative, or agent acting on

    its behalf.
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 5 of 16



           16.     “Requests   for   Admission”    means    the   requests   for   admission   served

    contemporaneously with these requests for production that relate to Your Counterclaim. All claims

    of privilege and work product in response to an interrogatory shall be asserted in compliance with

    Federal Rule of Civil Procedure 26(b)(5) and Local Rule 26.1(e).

           17.     Pursuant to Federal Rule of Civil Procedure 26(e)(1), these interrogatories are

    deemed to be continuing in nature, and in the event Feijoo, P.A. becomes aware of additional

    responsive information, Feijoo, P.A. is requested to promptly provide such additional responsive

    information to Counter-Defendant.
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 6 of 16



                               SECOND SET OF INTERROGATORIES

           INTERROGATORY NO. 13:                   What is the name and address of the person or

    persons assisting in the preparation of the answers or have knowledge supporting the answers to these

    Interrogatories and, if applicable, the official position or relationship of the person or persons with

    the party to whom the Interrogatories are directed?

    ANSWER:




           INTERROGATORY NO. 14:                   For each claim listed in Exhibit “N” of the

    Complaint, please provide the name, qualifications, and license number(s) for each and every

    doctor, nurse, or other person that participated, in any way, in the examination, care, or treatment

    of each Insured.

    ANSWER:



           INTERROGATORY NO. 15:                   For each claim listed in Exhibit “N” of the

    Complaint, please provide the name of each and every person, entity, or independent contractor,

    who generated, submitted, negotiated, or collected any monies from SFM related to the treatment

    of any of the Insureds.

    ANSWER:



           INTERROGATORY NO. 16:                   For each claim listed in Exhibit “N” of the

    Complaint, please identify the date(s) You responded to SFM’s request pursuant to section

    627.736(6)(b), Florida Statutes, who sent the response or has knowledge of the response, where
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 7 of 16



    the response was sent, what documents were included in the response, and all documents You

    allege will support any contention that You fully complied with the 6(b) request or, in the

    alternative, that your failure to respond was excused or not required.

    ANSWER:



           INTERROGATORY NO. 17:                   For each claim listed in Exhibit “N” of the

    Complaint, please identify the date upon which You contend each charge You submitted to SFM

    for services rendered to the Insured for each respective claim became overdue as defined in section

    627.736, Florida Statutes.

    ANSWER:



           INTERROGATORY NO. 18:                   For each claim listed in Exhibit “N” of the

    Complaint, please identify the date that You submitted a statutory demand letter, pursuant to

    section 627.736(10), Florida Statutes, to SFM, who sent the demand letter, where the demand letter

    was sent, what documents were included with the demand letter, and all facts You allege support

    that You fully complied with the statutory conditions precedent to file the Counterclaim for each

    respective Insured or, in the alternative, that Your failure to satisfy the conditions precedent to file

    the Counterclaim was excused or not required.

    ANSWER:



           INTERROGATORY NO. 19:                   For each claim listed in Exhibit “N” of the

    Complaint, please identify the date You submitted any charge to SFM and the relevant date of

    service for any services provided to the Insureds.
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 8 of 16



    ANSWER:



           INTERROGATORY NO. 20:                  Please state whether Feijoo, P.A. or Feijoo has ever

    been a party, either plaintiff or defendant, in any lawsuit other than the present matter? If so,

    please state whether Feijoo, P.A. or Feijoo was the plaintiff or defendant, the nature of the action,

    the name of the parties in the case, and the date and court where each suit was filed.

    ANSWER:



           INTERROGATORY NO. 21:                  For each Requests for Admission that you either fully

    or partially denied, please explain in detail why you were unable to admit the Request for

    Admission, identify any documents supporting the full or partial denial, and identify all witnesses

    who may testify either at deposition or trial in support of your response.

    ANSWER:



           INTERROGATORY NO. 22:                  For each claim listed in Exhibit “N” of the

    Complaint, please identify the basis for concluding that any injuries suffered by the Insured were

    related to the subject automobile accident and that Your treatment of such Insured was medically

    necessary.

    ANSWER:



           INTERROGATORY NO. 23:                  For each claim listed in Exhibit “N” of the

    Complaint, please identify the reasons You believe Your charge for each CPT code billed to SFM
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 9 of 16



    for each date of service was “reasonable in terms of the price charged for the services rendered”

    as stated in Your Counterclaim.

    ANSWER:



           INTERROGATORY NO. 24:                 Please provide the basis for Your belief that SFM’s

    corporate designee admitted SFM “wrongfully” denied payments to You or “illegally” denied

    payments to You.

    ANSWER:




       INTERROGATORY NO. 25: Please provide the amount you believe to be owed for each

    charge You submitted, the amount of interest You believe to be owed, and the amount of attorneys’

    fees You alleged to be owed for each of the Insureds listed in Exhibit “N” to the Complaint.

    ANSWER:
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 10 of
                                       16


                     Verification of Feijoo, P.A.’s Second Set of Interrogatories

   STATE OF FLORIDA
   COUNTY OF


          BEFORE ME the undersigned authority duly authorized to administer oaths, personally

   appeared ____________________, on this ___ day of ______________, 2019, who, after being duly

   sworn, deposes and says that he has answered each of the foregoing Interrogatories truthfully and to

   the best of his/her knowledge.



                                                     By:
                                                     Manuel V. Feijoo, M.D., P.A.



          Sworn to and subscribed before me on this ______ day of ______________, 2019, by
   _________________, MANUEL V. FEIJOO, M.D., P.A.’s ____________, ____ who is
   personally known to me or ___ who produced _____________________ as identification.



                                    Signature of Notary Public


                                    Print, type, or stamp commissioned name of Notary Public
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 11 of
                                       16


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

   STATE FARM MUTUAL AUTOMOBILE                         Case No.:18-CV-23329 -RAR/Becerra
   INSURANCE COMPANY, an Illinois Corporation

          Plaintiff,

   v.

   MANUEL V. FEIJOO, MANUEL V. FEIJOO, M.D.,
   P.A., a Florida Professional Association

          Defendants
                                                   /

        DEFENDANT/COUNTER-PLAINTIFFS’ NOTICE OF COMPLIANCE WITH
                          INTERROGATORIES

          Defendants, MANUEL V. FEIJOO, M.D., P.A., and MANUEL V. FEIJOO, give notice that

   they have responded to Plaintiff/Counter-Defendant STATE FARM MUTUAL AUTOMOBILE

   INS. CO.’s Supplemental Interrogatories.

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 26, 2019, I served same by email to: Kenneth P.
   Hazouri, Esq., and Andrew S. Ballentine, Esq., deBeaubien, Simmons, Knight, Mantzaris and
   Neal, LLP, 332 North Magnolia Ave., Orlando, FL 32801, and Bart Valdez, Esq., DSK Law, 609
   W. Horatio St., Tampa, FL 33606, and David Spector, Esq., and Kayla Pragid, Esq., Holland &
   Knight, 222 Lakeview Ave., Ste. 1000, W. Palm Beach, FL 33401 Khazouri@dsklawgroup.com
   ABallentine@dsklawgroup.com Lquesada@dsklawgroup.com Lmorales@dsklawgroup.com
   bvaldes@dsklawgroup.com kayla.pragid@hklaw.com david.spector@hklaw.com

                                                    THE PIVNIK LAW FIRM
                                                    7700 N. Kendal Drive, Suite 703
                                                    Miami, FL 33156
                                                    Tel: 305-670-0095
                                                    Email: Pivniklaw@aol.com
                                                           Cdiezpivniklaw@aol.com

                                                    By: /s/ Jerome A. Pivnik
                                                       Jerome A. Pivnik, Esq.
                                                       Fla. Bar No.: 400408

                                                    Andrew P. Baratta, Esq.
                                                    Baratta, Russell & Baratta
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 12 of
                                       16


                                           3500 Reading Way
                                           Huntingdon Valley, PA 19006
                                           Tel: 215-914-2222
                                           Email: Andrew@Barattarussell.com

                                           Kenneth B. Schurr, Esq.
                                           Law Offices of Kenneth B. Schurr
                                           2030 S. Douglas Rd., Ste. 105
                                           Coral Gables, FL 33134-4615
                                           Tel: 305-441-9031
                                           Email: kbsservice@schurrlaw.com
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 13 of
                                       16


                       Feijoo’s Answers to SF’s Second Set of Interrogatories

   4.     Kenneth B. Schurr, Esq.
          2030 S. Douglas Road, Suite 105
          Coral Gables, FL 33134
          Counsel for Manuel V. Feijoo, M.D., P.A.

          Anielka Castillo c/o Kenneth B. Schurr, Esq.
          Office manager & billing clerk for Manuel V. Feijoo, M.D., P.A.

          Manuel Feijoo, MD., c/o Kenneth B. Schurr, Esq.

   5.      See HCFA forms previously produced which include the title “M.D.” (Medical Doctor) as
   well as the applicable license number for Manuel V. Feijoo, M.D.

   6.     See #4 above.

   7.     In the event that State Farm submitted a legally sufficient request for additional information
   pursuant to Fla. Stat. 627.736(6)(b), the response was prepared by and sent by our counsel, Kenneth
   B. Schurr, Esq. with the appropriate records, all of which are now in the possession of Plaintiff State
   Farm. Each response was dated indicating the date on which the response was sent.

   8.     Please see the HCFA forms / CMS-1500 forms submitted to State Farm for payment. These
   records have already been produced to State Farm. Each HCFA / CMS-1500 form bears a date on
   which the medical bill was submitted to State Farm. My understanding is that the medical bills are
   overdue if not paid within 30 days from the date on which the insurer receives notice notice of the
   claim for payment and the amount of same, with limited exceptions.

   9.      Objection. This interrogatory is based on erroneous legal and factual conclusions and its
   terms are not reasonably defined, making a meaningful response impossible. It is also overbroad.
   Subject to the foregoing, the documents provided to State Farm are in State Farm’s possession and
   therefore this information is equally accessible to State Farm. Moreover, by filing its lawsuit and
   denying each bill which is the subject of Counterclaim Plaintiff’s action, a compulsory counterclaim,
   the requirement of a pre-suit letter was waived.

   10.     See the HCFA / CMS-1500 for each claim identified in Exhibit N. This information appears
   on the face of each HCFA / CMS-1500 form.

   11.    Yes. Both. PIP suits as a Plaintiff, and a medical malpractice action that was discussed at
   the September 24, 2019 deposition. Feijoo was also sued in a foreclosure action which was
   discussed at the same deposition.

   12.    See response to Request for Admissions and Response to Request for Production No. 11. The
   statements set forth in the Plaintiff’s request for admissions were untrue or inaccurate.
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 14 of
                                       16


   13.     The medical care provided to each patient was related to the accident referenced in the
   medical records; the injuries were manifested shortly after the accident and in most cases, the care
   was provided shortly after the accident / incident; the patient relayed information indicating that the
   injuries for which they sought treatment arose out of the subject accident; the injuries were consistent
   with the reported mechanism of injury; there was no other accident / incident which could have
   caused the reported injuries; and the patient advised that he/she was asymptomatic prior to the
   reported accident / incident; and it was the professional medical opinion of Dr. Manuel Feijoo, M.D.
   within a reasonable degree of medical certainty that the reported injuries were related to the accident
   / incident.

   14.      This Defendant is familiar with the prices charged by other medical providers in this
   community for the same services that we provided to the insured as well as the amounts paid by
   various automobile insurance companies for the same or similar services. We are aware of the
   amounts charged by many other healthcare facilities for the same or similar services. We are aware
   of the amounts charged by many hospitals and rehabilitation centers for the same or similar services.
   We are familiar with many of the treatises and written guidelines published by the various
   professional trade associations regarding the fees to be charged for the same or similar services and
   we are aware of the amounts deemed to be reasonable for the same or similar services. We have also
   informal surveys of other similarly situated medical facilities to determine the amounts that they
   charge for the same or similar services and we have attended seminars or webinars that addressed
   the issue of billing and fees to be charged for various services. We have also reviewed several geo-
   zip reports provided by State Farm and other insurer which demonstrated the amount charged by
   other medical providers in Miami-Dade County for the same CPT codes that we billed. The prices
   that we charge for the CPT codes that we billed are well within the range of fees ordinarily charged
   in this community for the same CPT codes and that the fees charged by the Plaintiff are reasonable.

   15.     Objection; calls for a legal conclusion and attorney-client privileged communications
   regarding the substance of the deposition testimony of State Farm’s representatives. Subject to the
   Objection, the depositions of State Farm’s representatives speak for themselves regarding whether
   their designee admitted wrongfully and/or illegally denying payment to Defendants.

   16.     Plaintiff has failed to pay any portion of the claims listed in Exhibit N. State Farm owes 80%
   of the Defendants’ reasonable charge for the services billed on the claims referenced in Exhibit N.
   Interest is a mathematical calculation based on the amount owed, the length of time that the bill went
   unpaid, and the applicable interest rate (currently 6.77%). Unknown as to the amount of attorney’s
   fees incurred to date, as the fees incurred in defending against State Farm’s frivolous lawsuit are
   intertwined with the fees incurred in bringing the compulsory counterclaim as the bills State Farm
   failed to pay, as set forth in Count 2 of the Complaint and in the Counterclaim.
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 15 of
                                       16




                   Feijoo, MD PA Answers to SF’s Second Set of Interrogatories:

   13.    Kenneth B. Schurr, Esq.
          2030 S. Douglas Road, Suite 105
          Coral Gables, FL 33134
          Counsel for Manuel V. Feijoo, M.D., P.A.
          Anielka Castillo c/o Kenneth B. Schurr, Esq.
          Office manager & billing clerk for Manuel V. Feijoo, M.D., P.A.
          Manuel Feijoo, MD., c/o Kenneth B. Schurr, Esq.

   14.     See HCFA forms previously produced which include the title “M.D.” (Medical Doctor) as
   well as the applicable license number for Manuel V. Feijoo, M.D.

   15.    See #13 above.

   16.    In the event that State Farm submitted a legally sufficient request for additional information
   pursuant to Fla. Stat. 627.736(6)(b), the response was prepared and sent by our counsel, Kenneth B.
   Schurr, Esq. with the appropriate records, all of which are now in the possession of Plaintiff State
   Farm. Each response was dated indicating the date on which the response was sent.

   17.    Please see the HCFA forms / CMS-1500 forms submitted to State Farm for payment. These
   records have already been produced to State Farm. Each HCFA / CMS-1500 form bears a date on
   which the medical bill was submitted to State Farm. My understanding is that the medical bills are
   overdue if not paid within 30 days from the date on which the insurer receives the bills, with limited
   exceptions.

   18.     Objection. This interrogatory is based on erroneous legal and factual conclusions and its
   terms are not reasonably defined, making a meaningful response impossible. It is also overbroad.
   Subject to the foregoing, the documents provided to State Farm are in State Farm’s possession and
   therefore this information is equally accessible to State Farm. Moreover, by filing its lawsuit and
   denying each bill which is the subject of Counterclaim Plaintiff’s action, a compulsory counterclaim,
   the requirement of a pre-suit letter was waived.

   19.    See the HCFA / CMS-1500. This information appears on the face of each HCFA / CMS-
   1500 form.

   20.    Yes. Both. PIP suits as a Plaintiff, and a medical malpractice action that was discussed at
   the September 24, 2019 deposition. Feijoo was also sued in a foreclosure action which was
   discussed at the same deposition.

   21.    See response to Request for Admissions and Response to Request for Production No. 11.
   The statements set forth in the Plaintiff’s request for admissions were untrue or inaccurate.


                                                     5
Case 1:18-cv-23329-RAR Document 139-3 Entered on FLSD Docket 09/30/2019 Page 16 of
                                       16


   22.     The medical care provided to each patient was related to the accident referenced in the
   medical records; the injuries were manifested shortly after the accident and in most cases the care
   was provided shortly after the accident / incident; the patient relayed information indicating that the
   injuries for which they sought treatment arose out of the subject accident; the injuries were consistent
   with the reported mechanism of injury; there was no other accident / incident which could have
   caused the reported injuries; and the patient advised that he/she was asymptomatic prior to the
   reported accident / incident; and it was the professional medical opinion of Dr. Manuel Feijoo, M.D.
   within a reasonable degree of medical certainty that the reported injuries were related to the accident
   / incident.

   23.      This Defendant is familiar with the prices charged by other medical providers in this
   community for the same services that we provided to the insured as well as the amounts paid by
   various automobile insurance companies for the same or similar services. We are aware of the
   amounts charged by many other healthcare facilities for the same or similar services. We are aware
   of the amounts charged by many hospitals and rehabilitation centers for the same or similar services.
   We are familiar with many of the treatises and written guidelines published by the various
   professional trade associations regarding the fees to be charged for the same or similar services and
   we are aware of the amounts deemed to be reasonable for the same or similar services. We have also
   informal surveys of other similarly situated medical facilities to determine the amounts that they
   charge for the same or similar services and we have attended seminars or webinars that addressed
   the issue of billing and fees to be charged for various services. We have also reviewed several geo-
   zip reports provided by State Farm and other insurer which demonstrated the amount charged by
   other medical providers in Miami-Dade County for the same CPT codes that we billed. The prices
   that we charge for the CPT codes that we billed are well within the range of fees ordinarily charged
   in this community for the same CPT codes and that the fees charged by the Plaintiff are reasonable.

   24.     Objection; calls for a legal conclusion and attorney-client privileged communications
   regarding the substance of the deposition testimony of State Farm’s representatives. Subject to the
   Objection, the depositions of State Farm’s representatives speak for themselves regarding whether
   their designee admitted wrongfully and/or illegally denying payment to Defendants.

   25.     Plaintiff has failed to pay any portion of the claims listed in Exhibit N. State Farm owes 80%
   of the Defendants’ reasonable charge for the services billed. Interest is a mathematical calculation
   based on the amount owed, the length of time that the bill went unpaid, and the applicable interest
   rate (currently 6.77%). Unknown as to the amount of attorney’s fees incurred to date, , as the fees
   incurred in defending against State Farm’s frivolous lawsuit are intertwined with the fees incurred
   in bringing the compulsory counterclaim as the bills State Farm failed to pay, as set forth in Count
   2 of the Complaint and in the Counterclaim.




                                                      6
